Citation Nr: 0313112	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  00-02 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a herniated 
nucleus pulposus and degenerative arthritis of the lumbar 
spine, currently rated as 40 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
right ankle fracture with degenerative joint disease, 
currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating for bronchitis, 
currently rated as 10 percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from February 1977 
to September 1994.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  In a July 1997 decision, the 
Board continued a 10 percent disability evaluation for the 
appellant's lumbar spine disability and established a 10 
percent evaluation for the right ankle disability.  
Thereafter, the case was appealed to the United States Court 
of Appeals for Veterans Claims (hereinafter, "Court"), and, 
pursuant to a Joint Motion, the Court, in an April 1998 
Order, vacated and remanded Board's July 1997 decision for 
further development.  Consequently, the Board remanded the 
case to the RO in October 1998 for development consistent 
with the Court's April 1998 Order.  

An August 1999 rating action awarded a 20 percent rating for 
herniated nucleus pulposus and degenerative arthritis of the 
lumbar spine, effective from January 1999 and a 40 percent 
rating from July 1999.  A 20 percent rating for residuals of 
a right ankle fracture with degenerative joint disease was 
also awarded from January 1999.  The evaluation for 
bronchitis was continued at 10 percent.  A permanent and 
total disability rating for pension purposes was also granted 
from January 1999.  In March 2002, after the case had been 
returned from the RO, the Board undertook additional 
development regarding the issues currently on appeal.  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

As indicated, the Board undertook additional development of 
the appellant's claims of entitlement to increased ratings 
for a herniated nucleus pulposus and degenerative arthritis 
of the lumbar spine, residuals of a right ankle fracture with 
degenerative joint disease, and bronchitis, and entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities.  VA 
respiratory and orthopedic examinations that evaluated the 
severity of the appellant's back, right ankle, and pulmonary 
disabilities were obtained, along with X-rays and pulmonary 
function tests.  

Since the Board undertook the additional development, the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) (which allowed the Board 
to undertake the action necessary for a proper appellate 
decision) because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Court also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (which permitted the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and § 3.159(b)(1) and 
provided the appellant not less than 30 days to respond to 
the notice), because it is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his right to 
have the new evidence initially considered by the RO.  No 
such waiver is of record in this case.  Furthermore, the 
March 2003 VCAA letter only provided the appellant 60 days 
for response before his claims would be decided by the Board.  
Consequently, the appellant's appeal must be remanded for 
readjudication, pursuant to the VCAA, which includes 
consideration of the evidence developed by the Board, as well 
as evidence previously of record.  

Regarding the assigned evaluation for the appellant's 
service-connected herniated nucleus pulposus and degenerative 
arthritis of the lumbar spine, the Board notes that the 
schedule for rating intervertebral disc syndrome was amended 
during the pendency of this appeal (September 23, 2002).  
Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  The 
Board notes, however, that the revised criteria may not be 
applied earlier than the effective date of the revised 
regulations.  38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue);  see VAOPGCPREC 3-2000 (2000).  

Accordingly, this case is REMANDED the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
appellant of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the appellant must furnish.  

2.  Thereafter, the RO should 
readjudicate the claims for increased 
ratings for a herniated nucleus pulposus 
and degenerative arthritis of the lumbar 
spine, residuals of a right ankle 
fracture with degenerative joint disease, 
and bronchitis, and for a total 
disability rating based on individual 
unemployability due to service-connected 
disabilities, taking into consideration 
the evidence obtained by the Board (the 
August 2002 VA respiratory and orthopedic 
examinations and X-rays and pulmonary 
function tests), as well as evidence 
previously of record.  The claim for a 
higher rating for the appellant's back 
disability should be reconsidered under 
both the old and new criteria for 
evaluating intervertebral disc syndrome.  

3.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the 
case and an appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


